Citation Nr: 1444164	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  10-05 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.  He died in March 2008 and the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Appellant testified at a Board hearing via Video Conferencing from the New Orleans, Louisiana RO in June 2012.  This transcript has been associated with the file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the October 2012 remand, the AOJ was instructed to provide the appellant with a letter explaining the information and evidence required to substantiate a service connection claim based upon herbicide exposure in Thailand and Vietnam and to verify any exposure to herbicides by contacting all appropriate sources, including but not limited to the Joint Services Records Research Center (JSRRC) and Department of Defense Inventory of Herbicide Operations, in order to verify the Veteran's service in Vietnam or his exposure to herbicdes in Thailand.  After completing such development, the AOJ was instructed to readjudicate the appellant's claim and issue a supplemental Statement of the Case if any benefit sought on appeal remained denied.

Initially, the Board notes that in an October 2012 letter from the Appeals Management Center (AMC) to the appellant, the appellant was improperly informed of the evidence necessary to substantiate a claim for a claim based upon exposure to herbicides in Thailand.  Specifically, the letter seems to state that service in country in Thailand qualifies for exposure to herbicides.  The letter characterizes such service in Thailand as including service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in Thailand.  The appellant was further instructed to send evidence of the Veteran's service in Thailand, to include his disembarking in Thailand, which again confusingly seems to indicate that service in country in Thailand is sufficient.  As such, the Board finds that the October 2012 letter is insufficient and does not properly inform the appellant of the specific information and evidence needed to establish a claim for service connection due to herbicide exposure in Thailand.  

With regard to verifying the Veteran's exposure to herbicides, the above development actions were completed on remand; however, the record reflects that a formal finding of a lack of information required to corroborate the Veteran's allegation of exposure to heribicdes was rendered in a July 2013 memorandum.  Moreover, the appellant's claim was readjudicated by the AMC in July 2013.  However, the record contains, and the July 2013 memorandum and July 2013 supplemental statement of the case do not address, both a March 20, 2013 email from the JSRRC coordinator at the AMC to an archivist at the Air Force Historical Research Agency, and a September 2013 email response from the archivist at the Air Force Historical Research Agency.  Thus, the supplemental Statement of the Case was issued prior to the completion of all requested development action and therefore, it did not consider this additional evidence obtained from the Air Force Historical Research Agency.  Under 38 C.F.R. § 20.1304(c), the appellant may waive her right to have any pertinent evidence submitted by her or her representative reviewed by the AOJ in the first instance.  However, the evidence from the Air Force Historical Research Agency is not evidence submitted by the appellant or her representative.  Therefore, this evidence from the Air Force Historical Research Agency must be considered by the AOJ in the first instance, and a remand is required in order to accomplish that.  38 C.F.R. §§ 19.37(b), 20.1304(c) (2013).

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Consequently, the Board remands the appellant's claim in order for the AOJ to send a proper notice letter and to consider the September 2013 response from the Air Force Historical Research Agency.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent an updated VCAA notice which properly informs her how to establish a claim for service connection due to herbicide exposure in Thailand.  The notice should specifically cover the types of evidence that can be provided, to include buddy statements and other lay evidence.
 
2.  After completing the above, readjudicate the appellant's claim based upon review of all available evidence, to include the September 2013 email response from the archivist at the Air Force Historical Research Agency.  If the benefits sought are not granted, the Appellant and her representative should be furnished with a supplemental Statement of the Case which addresses this evidence and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



